Citation Nr: 1309634	
Decision Date: 03/21/13    Archive Date: 04/01/13

DOCKET NO.  09-14 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an initial compensable disability rating for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

B. Berry, Counsel

INTRODUCTION

The Veteran served on active duty from July 1962 to April 1988.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in November 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The Board remanded the claim in March 2012 for further evidentiary development.  The Appeals Management Center (AMC) continued the denial of the claim (as reflected in the October 2012 supplemental statement of the case (SSOC)) and returned this matter to the Board for further appellate consideration.

The Board observes that the Veteran originally filed a notice of disagreement with the initial disability rating assigned to his service-connected left ear hearing loss and the denial of service connection for right ear hearing loss.  During the appeal, the RO granted entitlement to service connection for right ear hearing loss in a November 2012 rating decision, representing a full grant of this benefit.  VA regulations evaluate hearing impairment based on the level of hearing impairment in both ears (unless only one ear is service-connected).  See 38 C.F.R. § 4.85 (2012).  Therefore, the Board has recharacterized the issue as entitlement to an initial compensable disability rating for service-connected bilateral hearing loss.  


FINDINGS OF FACT

The Veteran's service-connected bilateral hearing loss is manifested by no more than Level II hearing acuity in the right ear and Level I hearing acuity in the left ear.

CONCLUSION OF LAW

The criteria for an initial compensable disability rating for service-connected bilateral hearing loss have not been met or approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.85, 4.86, Diagnostic Code 6100 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notification and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In an increased rating claim, VA must notify the Veteran to submit evidence showing (1) a worsening or increase in severity of the disability and (2) the effect that worsening has on the claimant's employment.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010). 

This appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for the right hip.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required. 

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  The Board finds that VA has fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's service treatment records, private treatment records, VA treatment records and VA examination reports dated in October 2007, January 2009, October 2010 and April 2012.

The VA audiological examination reports reflect that the examiners obtained an oral history of hearing loss from the Veteran and conducted a physical evaluation.  The examiners documented the audiogram results and the Maryland CNC speech recognition threshold for each ear.  With respect to VA audiological examinations, a VA audiologist, in addition to dictating objective test results, must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  The January 2009, October 2010 and April 2012 VA examiners documented that the Veteran reported difficulty hearing speech clearly, particularly women, and he has to ask people to repeat their statements frequently, especially his wife.  He also has difficulty hearing in the presence of background noise.  Accordingly, the Board finds that the examiners described the functional effects caused by the hearing disability in their reports.  

The Board observes that only the examiner in October 2007 reviewed the claims file.  Nonetheless, the Board finds that all of the VA audiometric examinations in are adequate for rating purposes.  When analyzing a claim for an increased disability rating, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Furthermore, the Veteran has not asserted and the claims file does not show that the evidence in the claims file would have affected the observations and test results of the examiners.  See Mariano v. Principi, 17 Vet. App. 305, 311-12 (2003) (when reviewing the claims file would not affect the observations of an examiner, the failure to review it does not prejudice the claimant).  As such, the Board finds the VA examinations are adequate for rating purposes.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).

In addition, as noted in the Introduction, this claim was previously remanded in March 2012 in order to obtain VA examination.  The claims file contains a VA examination report dated in April 2012 that evaluated the current severity of the Veteran's bilateral hearing loss.  Accordingly, the Board finds that there has been substantial compliance with the March 2012 remand directive.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Moreover, the claims file contains the Veteran's statements in support of his claim.  The Veteran has not identified and the record does not otherwise indicate any existing pertinent evidence that has not been obtained.  The record also presents no basis for further development to create any additional evidence to be considered in connection with the matter currently under consideration.  

Under these circumstances, the Board finds that the Veteran is not prejudiced by appellate consideration of the claim on appeal at this juncture, without directing or accomplishing any additional notification and/or development action. 

II.  Merits of the Claim for an Increased Rating

The Veteran filed a service connection claim for bilateral hearing loss in February 2007.  The RO granted the claim for left ear hearing loss in November 2007 and assigned a noncompensable disability rating with an effective date of February 27, 2007.  In a November 2012 rating decision, the RO granted service connection and assigned a noncompensable rating for the right ear, also effective February 27, 2007. 

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  When the evidence is in relative equipoise, the veteran is accorded the benefit of the doubt.  38 U.S.C.A. § 5107(b).   

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Thus, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Id.  

Relevant laws and regulations stipulate that evaluations of defective hearing range from noncompensable to 100 percent based on the organic impairment of hearing acuity.  Hearing impairment is measured by the results of controlled speech discrimination tests together with the average hearing threshold levels (which in turn, are measured by puretone audiometric tests in the frequencies of 1000, 2000, 3000 and 4000 cycles per second).  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992) (defective hearing is rated on the basis of a mere mechanical application of the rating criteria).  The provisions of 38 C.F.R. § 4.85 (2012) establish eleven auditory acuity levels from I to XI.  If hearing loss is service-connected for only one ear, in order to determine the percentage evaluation from Table VII, the non-service-connected ear will be assigned a Roman numeral designation for hearing impairment of I.  38 C.F.R. § 4.85(f).  Tables VI and VII as set forth in section 4.85(h) are used to calculate the rating to be assigned.  

In guidance for cases involving exceptional patterns of hearing impairment, the schedular criteria stipulates that, when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000 and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  38 C.F.R. § 4.86(a) (2012).  Each ear is evaluated separately.  Additionally, when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  38 C.F.R. § 4.86(b).  The numeral will then be elevated to the next higher Roman numeral.  Id.  Each ear will be evaluated separately.  

The Veteran underwent a VA audiology examination in October 2007.  The VA examination report shows the Veteran had 100 percent speech recognition in his right ear.  The Veteran exhibited puretone thresholds in the right ear of 5 dB at 1000 Hz, 10 dB at 2000 Hz, 40 dB at 3000 Hz and 75 dB at 4000 Hz.  The average decibel loss for the right ear was 32 dB.  The VA examination shows the Veteran had 94 percent speech recognition in his left ear.  The Veteran exhibited puretone thresholds in the left ear of 5 dB at 1000 Hz, 10 dB at 2000 Hz, 60 dB at 3000 Hz and 80 dB at 4000 Hz.  The average decibel loss for the left ear was 39 dB.  

The Board notes that the Veteran did not meet the exception requirements for hearing impairment under 38 C.F.R. § 4.86.  The examiner also did not certify that the use of speech discrimination test was not appropriate.  Therefore, the numerical hearing impairment is determined only by Table VI.  The Veteran's hearing acuity in both ears is assigned to Level I.  Diagnostic Code 6100, Table VII provides a 0 percent disability rating for the hearing impairment demonstrated by the Veteran at the October 2007 VA examination.

A VA audiological examination dated in January 2009 shows the Veteran had 100 percent speech recognition in his right ear.  The Veteran exhibited puretone thresholds in the right ear of 5 dB at 1000 Hz, 15 dB at 2000 Hz, 65 dB at 3000 Hz and 80 dB at 4000 Hz.  The average decibel loss for the right ear was 41 dB.  The VA examination shows the Veteran had 92 percent speech recognition in his left ear.  The Veteran exhibited puretone thresholds in the left ear of 0 dB at 1000 Hz, 10 dB at 2000 Hz, 90 dB at 3000 Hz and 85 dB at 4000 Hz.  The average decibel loss for the left ear was 46 dB.  

The Board notes that the Veteran did not meet the exception requirements for hearing impairment under 38 C.F.R. § 4.86.  The examiner also did not certify that the use of speech discrimination test was not appropriate.  Therefore, the numerical hearing impairment is determined only by Table VI.  The Veteran's hearing acuity in both ears is assigned to Level I.  Diagnostic Code 6100, Table VII provides a 0 percent disability rating for the hearing impairment demonstrated by the Veteran at the January 2009 VA examination.

The Veteran was provided with another VA audiological examination in October 2010.  The Veteran's speech recognition in the right ear was 96 percent.  His puretone thresholds in the right ear was 0 dB at 1000 Hz, 15 dB at 2000 Hz, 65 dB at 3000 Hz and 80 dB at 4000 Hz.  The average decibel loss for the right ear was 40 dB.  The VA examination shows the Veteran had 96 percent speech recognition in his left ear.  The Veteran exhibited puretone thresholds in the left ear of 5 dB at 1000 Hz, 10 dB at 2000 Hz, 85 dB at 3000 Hz and 85 dB at 4000 Hz.  The average decibel loss for the left ear was 46 dB.  

The Board notes that the Veteran did not meet the exception requirements for hearing impairment under 38 C.F.R. § 4.86.  The examiner also did not certify that the use of speech discrimination test was not appropriate.  Therefore, the numerical hearing impairment is determined only by Table VI.  The Veteran's hearing acuity in both ears is assigned to Level I.  Diagnostic Code 6100, Table VII provides a 0 percent disability rating for the hearing impairment demonstrated by the Veteran at the October 2010 VA examination.

The Veteran was provided with another VA audiological examination in April 2012.  The Veteran's speech recognition in the right ear was 88 percent.  His puretone thresholds in the right ear was 0 dB at 1000 Hz, 15 dB at 2000 Hz, 65 dB at 3000 Hz and 85 dB at 4000 Hz.  The average decibel loss for the right ear was 41 dB.  The VA examination shows the Veteran had 96 percent speech recognition in his left ear.  The Veteran exhibited puretone thresholds in the left ear of 5 dB at 1000 Hz, 20 dB at 2000 Hz, 80 dB at 3000 Hz and 85 dB at 4000 Hz.  The average decibel loss for the left ear was 48 dB.  

The Board notes that the Veteran did not meet the exception requirements for hearing impairment under 38 C.F.R. § 4.86.  The examiner also did not certify that the use of speech discrimination test was not appropriate.  Therefore, the numerical hearing impairment is determined only by Table VI.  The Veteran's hearing acuity in the right ear is assigned to Level II and the left ear is assigned to Level I.  Diagnostic Code 6100, Table VII provides a 0 percent disability rating for the hearing impairment demonstrated by the Veteran at the April 2012 VA examination.

The Board notes that a staged rating is not applicable in this case.  The competent medical evidence of record shows that the Veteran's bilateral hearing has not fluctuated materially during the course of this appeal.  As such, a staged rating is not warranted.  

In conclusion, the Board notes that the benefit of the doubt is to be resolved in the Veteran's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  However, the Board finds that the preponderance of the evidence is against the claim and an assignment of a compensable disability rating for bilateral hearing loss on a schedular basis is not warranted.  See 38 C.F.R. § 3.102.

The rating criteria contemplate speech reception thresholds and ability to hear spoken words on Maryland CNC testing.  The symptoms associated with the Veteran's bilateral hearing loss (i.e., difficulty hearing and understanding speech) are contemplated by the rating criteria and the medical evidence fails to show anything unique or unusual about the Veteran's bilateral hearing loss that would render the schedular criteria inadequate.  The Veteran's main complaint is reduced hearing acuity, which is precisely what is contemplated in the rating assigned.  The VA examiners specifically noted the Veteran's complaints regarding the effect of hearing loss on occupational function and on daily activities.  See Martinak, 21 Vet. App. at 447.  As the available schedular criteria for this service-connected disability are adequate, referral for consideration of an extraschedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

A claim for total rating for compensation based on individual unemployability (TDIU) is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to TDIU is raised where a Veteran : (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  However, TDIU is not raised in an increased rating claim unless the Roberson requirements are met.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  In this case, the Veteran has not argued, and the record does not otherwise reflect, that the disability at issue renders him unemployable.  Hence further consideration of TDIU is not warranted. 


ORDER

Entitlement to an initial compensable disability rating for bilateral hearing loss is denied. 




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


